Citation Nr: 1342047	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus/allergic disorder, to include sinusitis and allergic rhinitis.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had activated service as a member of the Alabama Army National Guard and United States Army Reserve.  Dates of active service are June 1988 to August 1988, November 1990 to June 1991, October 2008 to November 2009, and February 2010 to February 2011.  There are additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in both components, and the Veteran continues to serve in the Alabama Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Videoconference hearing at the RO before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially denied service connection for a low back, left knee, and sinus/allergic disabilities in a January 2009 rating decision.  The basis of these denials were that current disabilities could not be linked to active service.  The Veteran did not initiate an appeal within a year, and the decisions are final.  The Veteran has come forth with his current claims, alleging, essentially, that service connection is warranted for these claimed conditions.  

Despite the actions of the RO, it is noted that at the time of the last denial, the Veteran had not completed his most recent period of active duty.  Indeed, when the Veteran filed his current claims in January 2010, he was one month from being activated for a year of active duty in federal service as an activated member of the Alabama Army National Guard.  A DD Form 214 is of record documenting that the Veteran spent a year on active duty between February 2010 and February 2011.  An unrelated VA rating decision seems to verify this service; however, the record does not contain any service treatment records from this last period of active service.  

The Veteran, additionally, has submitted a service treatment record from what appears to be a period of INACDUTRA in March 2008.  This treatment record pertains to strain experienced in the left knee, and is thus pertinent to the claim.  Moreover, an inquiry to the Alabama Army National Guard confirmed that service has been ongoing since 2006, and at the Veteran's Videoconference hearing with the undersigned, the Veteran's representative indicated that current service with the Alabama Army National Guard was still being performed (that is, ACDUTRA and INACDUTRA were still occurring).  VA has also received notice that the Veteran has been participating in additional ACDUTRA/INACDUTRA with either the National Guard or the Army Reserve from 1995 forward, and there are only sporadic records of treatment from this lengthy period of time.  

A search of the available service treatment records indicate that records are present for the periods of service in the 1980s and early 1990s, and there are some, presumably, INACDUTRA/ACDUTRA records from 2006 to 2008.  There are, however, no records from the activated service between 2008 and 2009 and 2010 to 2011, and the record does not appear to be complete with respect to any INACDUTRA/ACDUTRA performed both with the Alabama National Guard and Army Reserve between June 1995 and the present.  It is clear that there are outstanding service treatment records, and thus, prior to any adjudication on the claims, these records must be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, it is noted that the receipt of service treatment records that have not been previously considered vitiates the need to submit for new and material evidence, and thus, upon obtainment of these outstanding records, development should proceed on these claims on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Adjutant General's Office of the State of Alabama, and any other appropriate federal records repository to obtain outstanding service treatment records for the Veteran.  Specifically, any and all service treatment records for the Veteran's activated service in the Alabama Army National Guard from October 2008 to November 2009, and from February 2010 to February 2011, and any additional ACDUTRA/INACDUTRA records in the National Guard or U.S. Army Reserve from 1995 to the present, must be obtained and associated with the claims file.  Should no records be available after an exhaustive search, the claims file should be so annotated.  

2.  After obtaining the records; re-adjudicate the Veteran's claim.  Further, should relevant service records be obtained, consider the claim on the merits in the first instance as opposed to considering the need to submit new and material evidence (regardless of the finality of the 2009 decision).  Issue an appropriate supplemental statement of the case to the Veteran and his representative should the claims not be granted in their entirety.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



